UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2009 Commission File Number: 001-33655 Paragon Shipping Inc. (Translation of registrant’s name into English) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's “home country”), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 to this report on Form 6-K is a copy of the Notice of Adjournment and original Notice of Annual Meeting and Proxy Statement of Paragon Shipping Inc. (the “Company”) relating to its annual general meeting scheduled to take place at the postponed date of October 27, 2009. Exhibit 1 September 22, 2009 TO THE SHAREHOLDERS OF PARAGON SHIPPING INC. NOTICE OF ADJOURNMENT Notice is hereby given of the adjournment of the Annual Meeting of Shareholders of Paragon Shipping Inc. (the “Company”) initially scheduled for September 14, 2009 at 11:00 a.m. and adjourned to October 27, 2009 at 11:00 a.m.The meeting will be held at the premises of the Company at 15 Karamanli Ave. oula, Greece. The business scheduled for the Annual Meeting (the “Meeting”) remains the same as set forth in the Company’s Proxy Statement for Annual Meeting of Shareholders dated July 29, 2009.Shareholders of the Company will consider and vote upon proposals: 1. To elect one Class C Director to serve until the 2012 Annual Meeting of Shareholders (“Proposal One”); 2. To ratify the appointment of Deloitte Hadjipavlou Sofianos & Cambanis S.A. as the Company’s independent auditors for the fiscal year ending December 31, 2009 (“Proposal Two”); and 3. To transact such other business as may properly come before the meeting or any adjournment thereof. Adoption of Proposal One requires the affirmative vote of a plurality of the shares of stock represented at the Meeting. Adoption of Proposal Two requires the affirmative vote of the majority of the shares of stock represented at the Meeting. The Company has retained Okapi Partners LLC as proxy solicitor for the adjourned Annual Meeting of Shareholders. Okapi Partners LLC may be reached at (877) 259-6290. WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE, DATE, SIGN AND RETURN THE ENCLOSED PROXY IN THE ENCLOSED ENVELOPE, WHICH DOES NOT REQUIRE POSTAGE IF MAILED IN THE UNITED STATES. THE VOTE OF EVERY SHAREHOLDER IS IMPORTANT AND YOUR COOPERATION IN RETURNING YOUR EXECUTED PROXY PROMPTLY WILL BE APPRECIATED. ANY SIGNED PROXY
